In an action to foreclose a mechanic’s lien and for a money judgment for work partially completed under a subcontract, the complaint was dismissed on the ground of abandonment of the uncompleted portion of the subcontract, and the respondent-contractor was awarded a judgment on his counterclaim for damages, representing the increased cost of completing the work, less the unpaid amount to which plaintiffs were entitled for the work they actually completed. Plaintiffs appeal. On the argument of the appeal, plaintiffs conceded that the notice of lien was invalid. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.